Title: From George Washington to the Citizens of York, Pennsylvania, 3 July 1791
From: Washington, George
To: Citizens of York, Pennsylvania



Gentlemen,
[York, Pa., 3 July 1791]

I receive your congratulations with pleasure, and I reply to your flattering and affectionate expressions of esteem with sincere and grateful regard.
The satisfaction which you derive from the congeniality of freedom with good government, clearly evinced in the happiness of our highly favored country, at once rewards the patriotism that atchieved her liberty and gives an assurance of its duration.
That your individual prosperity may long continue among the proofs which attest the national welfare is my sincere wish.

G. Washington.

